Citation Nr: 1757224	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  07-28 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for disorders of the right shoulder and cervical spine, to include as secondary to service-connected temporomandibular joint syndrome (TMJS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to November 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in Baltimore, Maryland.

In June 2010, the Veteran testified before a Veterans Law Judge.  In June 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of each hearing is of record.

The Board has addressed this issue several times previously.  In September 2010, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  In January 2014, the Board denied the claim for service connection for a right shoulder disorder, to include as secondary to service-connected TMJS.

The Veteran appealed the Board's January 2014 decision to the United States Court of Appeals for Veterans Claims (Court) and in a July 2014 Joint Motion for Partial Remand (Joint Motion) of the Veteran and the Secretary of VA (the Parties) requested that the Court partially vacate and remand the Board's decision to the extent that it did not consider the nature of the Veteran's condition (to include a claim for service connection for a cervical spine disability) and whether VA should have developed and adjudicated the claim more broadly.  In a July 2014 Order, the Court granted the Joint Motion.

In February 2015, the Board issued a decision, referring the issue of entitlement to service connection for a cervical spine disorder to the AOJ and denying the claim for service connection for a right shoulder disorder, to include as secondary to service-connected TMJS.

The Veteran appealed the Board's February 2015 decision to the Court.  In a July 2015 Joint Motion, the parties agreed that the Board failed to substantially comply with the July 2014 Joint Remand and erred in its February 2015 decision when it referred the claim for service connection for a cervical spine disorder rather than remand it as a component of the claim for service connection for a right shoulder disorder.  In July 2015, the Court ordered that the Board adjudicate the Veteran's cervical spine disability claim with her right shoulder pain as a component of that same claim.  Thus, the issue was recharacterized as reflected on the title page.

In October 2015, the Board remanded the claim to the AOJ for further development.  Accordingly, the Veteran underwent a VA examination in December 2015, and the Board found that substantial compliance with the development sought as part of the October 2015 remand had been achieved.  Stegall v. West, 11 Vet. App. 268 (1998).

In November 2016, the Board issued an opinion denying service connection for disorders of the right shoulder and cervical spine, to include as secondary to service connected TMJS.

The Veteran appealed the Board's November 2016 decision to the Court.  In a September 2017 Joint Motion, the Parties agreed that the Board failed to satisfy its duty to assist the Veteran by not providing an adequate medical examination or opinion regarding her claim.  The Joint Motion also determined that the Board neglected to address the competency of the Veteran's statements in light of her training as a medic in service.  In November 2017, the Court ordered that the Board obtain another VA examination or opinion that adequately addresses whether the Veteran's right shoulder or cervical spine disorders are related to service or caused or aggravated by her service-connected TMJS.  It is now returned to the Board.

In August 2015, the Veteran submitted a statement requesting that her appeal be expedited due to financial hardship and homelessness.  In October 2017, the Veteran submitted court documents in support of her request.  The Board finds that this is good or sufficient cause to advance the case on the docket.  Thus, the Motion to Advance on the Docket (AOD) is granted and the appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017). 38 U.S.C.A. § 7107 (a) (2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she has a right shoulder disorder and a cervical spine disorder that are attributable to service.  Alternatively, the Veteran has argued that her right shoulder disorder and cervical spine disorder were caused or aggravated by her service-connected TMJS.

The Veteran was afforded a VA examination in January 2011 to explore the nature and etiology of any right shoulder disability, and a December 2015 VA examination to explore the nature and etiology of any cervical spine disability.

As discussed above, a Joint Motion was filed in September 2017.  In an October 2017 Order, the Court vacated and remanded the Board's November 2016 decision.  The Joint Motion noted that the Board relied on a January 2011 VA examination report that indicated that there was insufficient evidence on history and physical examination to establish a right shoulder diagnosis, and that the Board relied on a December 2015 VA examination to deny her claim for entitlement to service connection for a cervical spine disorder, to include as secondary to her service-connected TMJS.

The Joint Motion indicates that the parties agreed that the December 2015 VA examination is inadequate because it relies on an inaccurate factual premise, specifically, that the Veteran did not complain of neck pain between 2003 and 2010, as the rationale for the opinion that the Veteran's cervical conditions are unrelated to her service-connected TMJS.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinions based upon inaccurate factual premises are entitled to no probative weight).  The Joint Motion notes that the Board conceded that medical evidence shows that the Veteran was treated for neck complaints in 2004 and 2007.

The Joint Motion also indicates that the January 2011 and December 2015 VA examinations do not address whether there is a nexus between the Veteran's current conditions and the injuries she asserts were incurred in service.

Thus, the Parties agree that, on remand, the Board should obtain another VA examination or opinion that adequately addresses whether the Veteran's right shoulder or cervical spine disorders are related to service, or caused or aggravated by her service-connected TMJS.  See 38 U.S.C. § 5103A(d)(2); Barr, 21 Vet. App. at 311; El-Amin, 26 Vet. App. at 141.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  (Expedited handling is requested.)

1.  Ensure that the Veteran is scheduled for an appropriate VA examination.  The entire electronic claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.

The examiner should identify and diagnose all disorders affecting the Veteran's right shoulder or cervical spine.

a.  The examiner must provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any right shoulder disorder or cervical spine disorder had its onset during active service or is related to any in-service disease, event, or injury.

b.  The examiner must provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any right shoulder disorder or cervical spine disorder is caused by the Veteran's service-connected TMJS.

c.  The examiner must provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any right shoulder disorder or cervical spine disorder has been aggravated (chronically worsened) by the Veteran's service-connected TMJS.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of cervical spine impairment (i.e., a baseline) before the onset of the aggravation.

The examiner is notified that there are complaints of neck pain of record between 2003 and 2010.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

2.  Then, readjudicate the claim, recharacterized as entitlement to service connection for disorders of the right shoulder and cervical spine, to include as secondary to service-connected TMJS.  If the benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




